        Case 2:17-cr-00129-APG-NJK Document 74 Filed 12/07/20 Page 1 of 2




 1   Rene L. Valladares
     Federal Public Defender
 2   Nevada State Bar No. 11479
     Erin Gettel
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577
 5   Erin_Gettel@fd.org
 6                        UNITED STATES DISTRICT COURT
 7                               DISTRICT OF NEVADA
 8
 9   United States of America,                    Case No. 2:17-cr-00129-APG-GWF
10                Plaintiff,                      Third Stipulation to Continue
11                                                Revocation Hearing
           v.
12   Isaiah Martell-Perkins,
13                Defendant.
14
15         The parties request that this Court vacate the December 9, 2020,
16   revocation hearing for at least 45 days because:
17         1.     Martell-Perkins is in custody and agrees to the continuance;
18         2.     The parties have negotiated a resolution for ten months in custody
19   with no supervision to follow, so Martell-Perkins will not be prejudiced by this
20   delay because it will not result in additional imprisonment.
21         DATED: December 7, 2020.
22
     Rene L. Valladares                        Nicholas A. Trutanich
23   Federal Public Defender                   United States Attorney
24     /s/ Erin Gettel                           /s/ Melanee Smith
25   By_____________________________           By_____________________________
     Erin Gettel                               Melanee Smith
26
     Assistant Federal Public Defender         Assistant United States Attorney
        Case 2:17-cr-00129-APG-NJK Document 74 Filed 12/07/20 Page 2 of 2




 1                        UNITED STATES DISTRICT COURT

 2                               DISTRICT OF NEVADA
 3
     United States of America,                    Case No. 2:17-cr-00129-APG-GWF
 4
                  Plaintiff,                      Order Granting Third Stipulation
 5
                                                  to Continue Revocation Hearing
 6         v.

 7   Isaiah Martell-Perkins,

 8                Defendant.
 9
10         Based on the stipulation of counsel, the Court finds that good cause exists

11   to continue the revocation hearing.

12         IT IS THEREFORE ORDERED that the revocation hearing currently

13   scheduled for December 9, 2020, at 1:30 p.m. is vacated and continued to

14    January 27, 2021
     __________________     4 00 __.m.
                        at ___:___ p   in courtroom 6C.

15                          7th 2020.
           DATED: December ____,

16
17
                                           Andrew P. Gordon
18                                         United States District Judge
19
20
21
22
23
24
25
26
                                              2
